Citation Nr: 1530732	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2014, the Board remanded the claim for further development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating his claim for low back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he incurred a low back injury during active duty and that he has had continuous back pain since separation in 1974.  Service treatment records show that the Veteran was treated for trauma to lumbar spine.  Post-service treatment records show ongoing treatment for low back pain since May 1989, with a diagnosis of arthritis in June 1998.  A March 2000 statement from the Veteran's private physician indicates that he has treated the Veteran for back pain since 1985, and "the possibility of his back problems having their origins from his military service cannot be excluded."

The February 2015 VA examiner opined that the Veteran's current low back disability is unrelated to military service.  In so opining, the examiner noted that there was no evidence of treatment in service or until 1998.  The examiner further discounted the Veteran's statements regarding history of back pain on the basis that the Veteran's schizophrenia impairs his ability to properly recall in-service events.

The Board finds the February 2015 opinion to be inadequate.  First, the opinion is contrary to the evidence of record suggesting a low back injury in service and treatment since 1985.  Second, the examiner fails to take into consideration the Veteran's ability to report the favorable evidence due to his schizophrenia.  Therefore, a new medical opinion as to the etiology of the Veteran's low back disability is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file, including a copy of this REMAND, to the examiner who conducted the February 2015 VA examination for an addendum opinion concerning the etiology of the Veteran's low back disability.  

The examiner must comment on the medical evidence showing treatment in service and since 1985, as well as the Veteran's lay testimony regarding continuous back pain since service.  The examiner may not rely on the Veteran's schizophrenia in determining that the Veteran's lay account is not reliable.

A complete rationale should be provided for any opinion given.

2.  After completion of the above, the AOJ should review the record, including that submitted since the Statement of the Case, and determine if service connection may be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




